DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of claims 1-7 in the reply filed on 3 January 2022 is acknowledged.  The traversal is on the ground(s) that all claims 1-14 and new claims 15-16 have a general inventive concept per PCT Rule 13.1 and which Holmes (US 2007/0197405) does not teach, show, or suggest.  This is not found persuasive because of the detailed reasoning set forth in the previous Office Action mailed 1 November 2021 and the rejection in view of Holmes set forth below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-16 are withdrawn from further consideration as being drawn to non-elected inventions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 7, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites a broad recitation followed by the word “preferably” which introduces the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes (US 2007/0197405).
With respect to claims 1, 2, and 5-7, Holmes discloses a hydrocarbon fluid (naphthenic/paraffinic base oil blend) having a pour point of at most -30°C (see Holmes, Table 3, Example 3), and comprising at least 99 wt% of naphthenes and paraffins, based on the total weight of the hydrocarbon fluid, wherein the weight ratio of naphthenes to paraffins is at least 1 (see Holmes, paragraph [0102]).  Specifically, the weight ratio of naphthenes to paraffins may be 70/30 or 2.33 (see Holmes, paragraph [0102]).  The pour point of such hydrocarbon fluid is -48°C (see Holmes, Table 3, Example 3).  The feed for producing the hydrocarbon fluid may be hydrotreated base oil compositions (see Holmes, paragraph [0036]).  The refractive index of the constituent naphthenic and paraffinic base oils are in the range of 1.4683 to 1.4856 (see Holmes, Tables 1 and 2).
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wrigley (US 2017/0306253).
With respect to claims 1-7, Wrigley discloses a hydrocarbon fluid having a pour point of at most -30°C (see Wrigley, Table 1), and comprising at least 99 wt% of naphthenes and paraffins, based on the total weight of the hydrocarbon fluid, wherein the weight ratio of naphthenes to paraffins is at least 1 (see Wrigley, paragraph [0102]).  Specifically, the weight ratio of naphthenes to paraffins may be 79.3/20.7 or 3.83 (see Wrigley, Table 1).  The pour point of such hydrocarbon fluid is -54°C (see Wrigley, Table 1).  The feed for producing the hydrocarbon fluid may be hydrotreated distillate In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/Randy Boyer/
Primary Examiner, Art Unit 1771